United States Court of Appeals
                      For the First Circuit

No. 05-1638

      ÁNGEL VILLANUEVA-MÉNDEZ; LUZ IRAIDA HERNÁNDEZ-PÉREZ;
            CONJUGAL PARTNERSHIP VILLANUEVA-HERNÁNDEZ,

                      Plaintiffs, Appellants,

                                v.

    RÁMON L. NIEVES-VÁZQUEZ, in his personal capacity; SAMUEL
GONZÁLEZ, in his official capacity as Executive Director of the
National Parks Company; SAMUEL GONZÁLEZ, in his personal capacity
and in his official capacity as Deputy Director of Facilities of
the National Parks Company; DEFENDANTS X, Y and Z,

                      Defendants, Appellees.
                             _________

 EDNA PÉREZ-TOLEDO, in her personal capacity and in her official
capacity as Assistant Superintendent of the National Parks Company;
SONIA CANCEL, in her personal capacity and in her official capacity
as Director of Human Resources of the National Parks Company; NILDA
SOTOMAYOR, in her personal capacity and in her official capacity as
Director of Administration of the National Parks Company.

                            Defendants.


                              ERRATA

     The opinion of this Court, issued on March 1, 2006, should be

amended as follows:

     On cover page, replace listing of parties for "Defendants,

Appellees." with:

   "RÁMON L. NIEVES-VÁZQUEZ, in his personal capacity; SAMUEL
 GONZÁLEZ, in his personal capacity and in his official capacity
  as Deputy Executive Director of the National Parks Company,".

     On page 9, line 10 of 1st full paragraph, replace "1983" with
"section 1983".